Dismissed and Memorandum Opinion filed July 23, 2009







Dismissed
and Memorandum Opinion filed July 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00093-CV
____________
 
AFUAH BOATENG, JOHNELL SANDERS FERNANDEZ,
SHARON GAY, 
DR. JOEL S.
HOCHMAN, ROSALAIND HULL, GLORIA ANN TUCKER,
 and MISSY L.
WALKER, Appellants
 
V.
 
UNITED STATES OF AMERICA and 
TRAILBLAZER HEALTH ENTERPRISES, LLC, Appellees
 

 
On Appeal from the 280th District Court 
Harris County,
Texas
Trial Court Cause
No. 2003-49088
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 15, 2008.  On February 19, 2009, this
court ordered the parties to mediate the case.  On July 14, 2009, the parties
filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman and Boyce.